                               SHER TREMONTE                                LLP




                                                       November 20, 2019

BYECF&FAX

The Honorable Alvin K. Hellerstein                                       USDCSDNY
United States District Judge                                             DOCUMENT
United States District Court                                             ELECTRONlCi\LLY FILED
Southern District of New York
500 Pearl Street
                                                                         DOC#:
New York, NY 10007                                                       DATE llLUJ: \\ - 'Z..o--\9_

              Re:    United States v. Arlicia Robinson,
                     18-CR-836 (AKH)

Dear Judge Hellerstein:

        We represent Arlicia Robinson in the above-captioned action. We write, with the
consent of the government, to respectfully request that the Court adjourn the November
21, 2019 pretrial status conference for two weeks, until December 5, 2019. We anticipate
a resolution prior to that date. The additional time is necessary for the parties to finalize
their plea negotiations. Ms. Robinson agrees that the time between November 21 and
December 5 will be excluded under the Speedy Trial Act, for purposes of plea
negotiations and in the interests of justice.

              The government has no objection to the adjournment.

              We appreciate the Court's consideration.

                                                       Respectfully submitted,

                                                       /s/
                                                       Justine Harris

Cc:           All counsel of record (by ECF)


      So o,dered .
  -\-o Dece~bE:,
      I   s      e_-x_ C... l <..J de.cl
D-f            Ju 3.--\"1 c.<2_.
                              90 Bcoad Stmt I 03,·d Flom· I New Y o , m _ 4
                         www.shertremonte.com
                                                                                    /4.
                                                ! tel 212.202.2600 l fax fl-t'.l:.262.4156 \ \ -   l Q __ \ G\
